SUPPLEMENTAL OPINION ON DENIAL OF REHEARING MAY 11, 1994 Eldon Coffman, for appellant. John Beasley, for appellee. John Mauzy Pittman, Judge.  We recently affirmed an award of benefits to the appellee in this case. See J B Drilling Co. v. Lawrence, 45 Ark. App. 157, 873 S.W.2d 817 (1994). The appellants have filed a petition for rehearing in which they essentially attempt to reargue the case. This, of course, is an inappropriate subject for a petition for rehearing. Ark. R. Sup. Ct. 2-3(g); Nard v. State, 304 Ark. 163-A, 801 S.W.2d 634 (1991) (supp. op. on reh’g).  However, we feel compelled to respond to that part of appellants’ petition in which they argue that “Appellee had the burden of proving . . . that no other job, at equal or higher pay, was available with Appellant [J B Drilling Services].” This is an incorrect statement of the law. Once it was shown that appellee had suffered a recurrence of his compensable injury and as a result could no longer perform the duties of his former job with appellant J B Drilling, which the Commission found to be the case, it was appellants’ burden to prove appellee’s receipt of a bona fide offer to be employed at wages equal to or greater than his average weekly wage at the time of the accident. See Ark. Code Ann. § 11-9-522(c)(1) (1987); Cook v. Alcoa, 35 Ark. App. 16, 811 S.W.2d 329 (1991). However, as appellants concede in their petition, the record is silent regarding the availability and offer of any such job. Petition for rehearing denied.